 

 

Case: 3:20-cv-02778-JGC Doc #:1 Filed: 12/16/20 1o0f5. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

WESTERN DIVISION
Joseph E. Dibling Case No.:
32098 Brandeberry
Fostoria, OH 44830
Assigned To:

Plaintiff,

vs. COMPLAINT WITH JURY DEMAND

)
)
)
)
)
)
)
)
Palletone of Indiana, Inc. )
c/o CT Corporation System, Registered Agent )
334 North Senate Avenue
Indianapolis, IN 46204 )
and
)

)

)

)

)

)

)

)

)

Stephen M. Sutter
$2268 Silver Street
Three Rivers, MI 49093

Defendants.

 

Now comes the Plaintiff, by and through counsel, Dzienny Law Office, Ltd., and for his

Complaint against the Defendants states as follows:

 
 

 

Case: 3:20-cv-02778-JGC Doc #:1 Filed: 12/16/20 2 of 5. PagelD #: 2

1. Plaintiff is, and was at all times relevant to the suit herein, a resident of
Fostoria, Seneca County, Ohio.

2. The Defendant, Palletone of Indiana, Inc, (hereinafter referred to as “Palletone”)
is an Indiana corporation and was an Indiana corporation on the date of this tractor-trailet/
automobile crash with its principal place of business located in Shipshewana, Indiana.

3, Defendant, Stephen M. Sutter (hereinafter “Sutter”) is, and was at all times
relevant to the suit herein, a resident of Three Rivers, St, Joseph County, Michigan.

4, The tractor-trailer/automobile crash wherein Joseph E. Dibling sustained severe
and permanent personal injuries occurred on December 18, 2018 within the Township of
Montgomery, Wood County, Chio.

5. This Court has original jurisdiction under §28 U.S.C, 1332. Complete diversity of
citizenship exists between the parties and the amount in controversy exceeds One Hundred
Thousand Dollars ($100,000.00), exclusive of interest and costs.

6. Plaintiff is a citizen of Ohio and Defendant Palletone of Indiana, Inc. is an Indiana’
Corporation licensed to do business in Indiana with its principal place of business in Indiana.
Furthermore, the driver of Defendant Palletone’s tractor-trailer, Stephen M. Sutter, was at all
times relevant to the suit herein a resident of Three Rivers, Michigan, and also has complete
diversity of citizenship.

7. For the foregoing reasons, this Court has original jurisdiction in this matter based
on diversity of citizenship pursuant to §28 U.S.C. Section 1332 and venue is proper in this Court

because this is the District and Division where this crash occurred and action arose.

 
 

 

Case: 3:20-cv-02778-JGC Doc #:1 Filed: 12/16/20 3 of 5. PagelD #: 3

8. On December 18, 2018, Plaintiff Joseph E. Dibling was struck by Defendant
Sutter when he attempted to pass Plaintiff's vehicle. Defendant Sutter was negligently operating
the tractor-trailer in the scope, course and in an agency capacity for the Defendant Palletone,
when he struck Plaintiff’s vehicle, causing this substantial crash and the injuries and damages to
occur with Joseph E. Dibling.

9. Defendant Sutter’s actions or omissions to act as set forth hereinabove constitute
negligence.

10. Asa direct and proximate result of the negligence and wrongful conduct of the
Defendant Sutter, Joseph E, Dibling sustained severe and permanent personal injuries that are
believed to be ongoing and permanent in nature.

11. Asa direct and proximate result of Defendant Sutter’s negligence and wrongful -
conduct, Joseph E. Dibling sustained severe and permanent personal injuries and has incurred
substantial medical expenses to date believed to exceed Eleven Thousand Dollars ($11,000.00)
to date, as well as loss of earnings and it is expected that he will continue to incur ongoing
medical expenses for the necessary medical care and treatment he requires for the injuries he
sustained in this crash as well as his probable wage loss into the future.

12. Asa further direct and proximate result of the negligence and wrongful conduct
of Defendant Sutter, Joseph E. Dibling has been and will remain unable to participate in multiple
usual and customary activities in which he was able to participate prior to this crash. It is
expected that Joseph EH. Dibling will continue to suffer from the inability to participate in these
activities permanently into the future as a result of the injuries he sustained in this crash. Asa

further direct and proximate result of the above-mentioned acts of negligence of the Defendant

 
 

 

Case: 3:20-cv-02778-JGC Doc #:1 Filed: 12/16/20 4 of 5. PagelD #: 4

Sutter, Joseph E. Dibling’s ability to live free from pain, discomfort, disability and restriction has
been permanently impaired.
SECOND CAUSE OF ACTION

13. Plaintiff incorporates paragraphs one (1) through twelve (12) of his Complaint
against the Defendants as if fully set forth hereinafter,

14. As of December 18, 2018, the Defendant Palletone was the employer of
Defendant Sutter, who was acting under and within the scope and course of his
employment/agency with said Defendant Palletone when he negligently caused this crash with
Joseph E. Dibling and his resulting damages.

15. Asa direct and proximate result of Defendant Sutter’s negligence, Defendant
Palletone is liable to Joseph E. Dibling under the doctrine of Respondeat Superior as Defendant
Sutter was acting within the scope, course, authority, employment, and/or agency of Defendant
Palletone when he caused this crash and Joseph E, Dibling’s resulting permanent injuries, wage
loss and damages.

WHEREFORE, Plaintiff prays for judgment against the Defendants jointly and
severally as follows:

(a) As and for compensatory damages in an amount in excess of

One Hundred Thousand Dollars ($100,000.00), which will be
proven at the trial of this matter and;

 
 

 

Case: 3:20-cv-02778-JGC Doc #:1 Filed: 12/16/20 5o0f5. PagelD #: 5

(b)

The costs incurred by the Plaintiff in bringing these
proceedings, including interest thereon as provided by law
and any further legal or equitable relief that this Honorable
Court deems just, proper and owing to the Plaintiff.

Respectfully submitted,

DZIENNY LAW OFFICE, LTD.

WALLA eb

Michael A. Dzienny (0037618) {/

E-mail — mdzienny!@yahoo.com
8133 Airport Highway

Holland, OH 43528

Telephone: (419) 867-0689

Fax: (419) 867-8025
Attorney for Plaintiff

JURY DEMAND

Plaintiff herein demands a trial by jury on all issues so triable.

(F:AC/Complaint)

DZIENNY LAW OFFICE, LTD.

hts ee

Michael A. Dzienny
Attorney for Plaintiff

 
